




AMENDMENT NO. 2 TO THE FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


This AMENDMENT NO. 2 TO THE FOURTH AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT, dated as of March 31, 2014 (this “Amendment”), is made
by DriveTime Automotive Group, Inc. (“DriveTime”), a Delaware corporation,
DriveTime Sales and Finance Company, LLC (“DriveTime Sales”), an Arizona limited
liability company, DriveTime Car Sales Company, LLC (“Car Sales”), an Arizona
limited liability company, DriveTime Ohio Company, LLC (“DriveTime Ohio”), an
Arizona limited liability company, Carvana, LLC (“Carvana”), an Arizona limited
liability company, and Driver’s Seat, LLC, a Delaware limited liability company
(“Driver’s Seat”) (each a “Borrower” and collectively the “Borrowers”), and
Wells Fargo Bank, N.A., a national banking association (together with its
successors and assigns, “WFBNA”), as the agent (the “Agent”) for Lender (as
hereinafter defined) and as the lender (“Lender”).


RECITALS


A.The Borrowers and WFBNA, as Agent and Lender, entered into the Fourth Amended
and Restated Loan and Security Agreement, dated October 28, 2011 (as amended,
restated, extended, supplemented, or otherwise modified in writing from time to
time, the “Loan Agreement”).


B.WFBNA is currently the sole Lender pursuant to that certain Assignment,
Consent and Agreement dated as of December 19, 2013 by and among WFBNA, as Agent
and as a lender, NextGear Capital, Inc. (f/k/a Dealer Services Corporation,
successor by merger with Manheim Automotive Financial Services, Inc.), as a
lender, Santander Consumer USA Inc., as a lender, and DriveTime, DriveTime
Sales, Car Sales, DriveTime Ohio, Carvana, Driver’s Seat, DTAC, DTCC and DT Jet
Leasing, LLC, as obligors.


B.The Borrowers and Lender have agreed to modify certain terms of the Loan
Agreement.


NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
covenants, and conditions of this Amendment, the receipt of which and
sufficiency of which are hereby acknowledged, the Borrowers and WFBNA, as Agent
and Lender, agree as follows:


1.Acknowledgement of Balance. Each Borrower acknowledges that the most recent
Commercial Loan Invoices sent to Borrowers with respect to the Obligations under
each Note is correct.


2.Defined Terms. Capitalized terms used herein and not otherwise defined in this
Amendment have the same meaning or meanings given to them in the Loan Agreement.


3.
Amendments.



a.Section 1.1 of the Loan Agreement is hereby amended as follows:




(i)The following new definition of “Adjusted Debt” is hereby added thereto:


“Adjusted Debt: as of any Quarterly Measurement Date with respect to the DT
Entities On A Consolidated Basis, (a) Total Liabilities as reported on the
Compliance Certificate for such quarter, with Total Liabilities determined in
the manner consistent with the determination of Total Liabilities for the most
recent DT




--------------------------------------------------------------------------------




Financial Report (‘Total Liabilities’), minus (b) the sum of (i) all Deferred
Revenue as reported on the Compliance Certificate for such quarter, with
Deferred Revenue determined in the manner consistent with the determination of
Deferred Revenue for the most recent DT Financial Report (‘Deferred Revenue’),
and (ii) all Investments Held in Trust and as reported on the Compliance
Certificate for such quarter, with Investments Held in Trust and Restricted Cash
(excluding, to the extent included therein, Restricted Cash and Investments Held
in Trust related to insurance products or subsidiaries) in the manner consistent
with the determination of Investments Held in Trust and certain Restricted Cash
(excluding, to the extent included therein, Restricted Cash and Investments Held
in Trust related to insurance products or subsidiaries) for the most recent DT
Financial Report.”


(ii)The definition of “Applicable Margin” is hereby deleted in its entirety and
the following new definition of “Applicable Margin” is hereby substituted in
lieu thereof:


“Applicable Margin: 3.25% per annum.”






(iii)The following new definition of “DT Financial Report” is hereby added
thereto:


“DT Financial Report: Annual Report on Form 10-K made by DriveTime with the
Securities and Exchange Commission pursuant to the Securities and Exchange Act
of 1934.”


(iv)The definition of “Eligible Vehicle” is hereby deleted in its entirety and
the following new definition of “Eligible Vehicle” is hereby substituted in lieu
thereof:


“Eligible Vehicle: a Motor Vehicle (a) that a Borrower has purchased for at
least Four Thousand, Five Hundred Dollars ($4,500.00); (b) which has been in a
Borrower’s possession for no more than one hundred and eighty
(180) days from the date of purchase; (c) which has not been repossessed by a
Borrower (unless subsequently re-purchased at auction or otherwise or purchased
from a Person included within the definition of DTCG at a commercially
reasonable sale by auction or otherwise after repossession);
(d) which Borrower has not acquired via trade-in; (e) for which such Borrower
holds in its possession the title and purchase documentation;
provided, however, that if all other criteria for Eligible Vehicles are met,
Motor Vehicles may be held in such Borrower’s possession without title
documentation so long as Borrower, upon request of Agent, provides evidence
satisfactory to Agent that payment by a DT Entity has been made for such Motor
Vehicles; (f) is not subject to any Lien, encumbrance or security interest of
any kind other than the interest of the Lenders as granted hereunder or
Permitted Liens or as otherwise agreed to by the Required Lenders in writing;
and (g) which has not been purchased by a Borrower for the use of its
employees.”


(v)The definition of “Eligible Vehicle Advance Value” is hereby deleted in its
entirety and the following new definition of “Eligible Vehicle Advance Value” is
hereby substituted in lieu thereof:




--------------------------------------------------------------------------------






“Eligible Vehicle Advance Value: (a) for each Eligible Vehicle in the Borrowers’
inventory which has been in a Borrower’s possession for no more than one hundred
and fifty (150) days from the date of purchase, an amount equal to the sum of
(i) seventy-five percent (75%) of the Purchase Price, (ii) seventy-five percent
(75%) of the itemized Buyer’s Fee, (iii) seventy-five (75%) of the
Transportation Costs, and (iv) seventy-five percent (75%) of the reconditioning
parts and repair parts cost, and (b) for each Eligible Vehicle in the Borrowers’
inventory which has been in a Borrower’s possession between one hundred and
fifty-one (151) days and one hundred and eighty (180) days from the date of
purchase, an amount equal to the sum of (i) sixty percent (60%) of the Purchase
Price, (ii) sixty percent (60%) of the itemized Buyer’s Fee, (iii) sixty percent
(60%) of the Transportation Costs, and (iv) sixty percent (60%) of the
reconditioning parts and repair parts cost.”


(vi)The definition of “Guarantor” is hereby amended by deleting the reference
therein to “GFC Lending, LLC (f/k/a Go Financial Company, LLC)”.


(vii)The definition of “Lender” is hereby deleted in its entirety and the
following new definition of “Lender” is hereby substituted in lieu thereof:


“Lender: each of (a) Wells Fargo Bank, N.A., a national banking association, and
(b) any other Person now or hereafter making loans to Borrowers under this
Agreement.”


(viii)The definition of “Leverage Ratio” is hereby deleted in its entirety.


(ix)
The following new definition of “MAFS” is hereby added thereto:



“MAFS: NextGear Capital, Inc. (f/k/a Dealer Services Corporation, successor by
merger with Manheim Automotive Financial Services, Inc.).”


(x)The following new definition of “Maximum Adjusted Debt to Net Worth Ratio” is
hereby added thereto:


“Maximum Adjusted Debt to Net Worth Ratio: as of any Quarterly Measurement Date,
the ratio computed by dividing (a) Adjusted Debt as of such date by (b) Net
Worth on such date.”


(xi)The following new definition of “Maximum Non-Consumer Receivable Adjusted
Debt to Net Worth Ratio” is hereby added thereto:


“Maximum Non-Consumer Receivable Adjusted Debt to Net Worth Ratio: as of any
Quarterly Measurement Date, the ratio computed by dividing (a) Non-Consumer
Receivable Adjusted Debt as of such date by
(b) Net Worth on such date.”


(xii)The definition of “Net Equity” is hereby deleted in its entirety and the
following new definition of “Net Equity” is hereby substituted in lieu thereof:


“Net Equity: the excess of the book value of the assets of the DT Entities On A
Consolidated Basis over the book value of the liabilities of the DT Entities On
A




--------------------------------------------------------------------------------




Consolidated Basis (excluding the aggregate amount of Approved Indebtedness at
such time) in each case determined in accordance with GAAP.”


(xiii)The following new definition of “Non-Consumer Receivable Adjusted Debt” is
hereby added thereto:


“Non-Consumer Receivable Adjusted Debt: as of any Quarterly Measurement Date
with respect to the DT Entities On A Consolidated Basis, (a) Total Liabilities,
minus (b) the sum of (i) Deferred Revenue, (ii) all Portfolio Term Financings as
reported on the Compliance Certificate for such quarter, with Portfolio Term
Financings determined in the manner consistent with the determination of
Portfolio Term Financings, including, without limitation, to the extent reported
as part thereof, Securitizations, Term Residual Facilities, Bank Term
Financings, and other term financing facilities, in each case, for the most
recent DT Financial Report, and (iii) all Portfolio Warehouse Facilities as
reported on the Compliance Certificate for such quarter, with Portfolio
Warehouse Facilities determined in the manner consistent with the determination
of Portfolio Warehouse Facilities and other revolving financing facilities to
the extent included within the calculation of Portfolio Warehouse Facilities, in
each case, for the most recent DT Financial Report.”






(xiv)The following new definition of “SCUSA” is hereby added thereto:


“SCUSA: Santander Consumer USA Inc.”
b.Section 10.6(a) of the Loan Agreement is hereby deleted in its entirety and
the following new Section 10.6(a) is hereby substituted in lieu thereof:


“(a) The Maximum Adjusted Debt to Net Worth Ratio, as of any Quarterly
Measurement Date, shall be not greater than 5.0 to 1.0.”


c.The Loan Agreement is hereby amended by adding the following new Section
10.6(d) thereto:


“(d) The Maximum Non-Consumer Receivables Adjusted Debt to Net Worth Ratio, as
of any Quarterly Measurement Date, shall be not greater than 2.0 to 1.0.”


4.Representations and Warranties. Each Borrower represents and warrants to the
Lender that:


a.Each Borrower hereby reaffirms all representations and warranties made by such
entity in the Loan Agreement and agrees that all such representations and
warranties are deemed to have been remade as of the date hereof and are true and
correct in all respects as of such date, unless and to the extent that any such
representation and warranty is stated to relate solely to an earlier date, in
which case such representation and warranty shall be true and correct in all
respects as of such earlier date.


b.This Amendment (i) has been duly and validly authorized, executed and
delivered by each Borrower and (ii) constitutes the legal, valid and binding
obligations of each Borrower, and is enforceable against each Borrower in
accordance with its terms.


c.After giving effect to this Amendment, no Pre-Default Event or Event of
Default has




--------------------------------------------------------------------------------




occurred and is continuing.


5.Reimbursement.    The Borrowers agree to pay or reimburse the Agent and Lender
for all costs and expenses (including, without limitation, legal fees and
disbursements) incurred by Agent and Lender in connection with the preparation,
negotiation, execution, delivery and enforcement of this Amendment.


6.Collateral. Each Borrower acknowledges and confirms that there have been no
changes in the ownership of any Collateral since the Collateral was originally
pledged; each Borrower acknowledges and confirms that the Lender has existing,
valid first priority security interests and liens in the Collateral; and that
such security interests and liens shall secure Borrowers’ Obligations, including
any modification of the Notes or Loan Agreement, if any, and all future
modifications, extensions, renewals and/or replacements of the Loan Documents.


7.Survival of Other Provisions. Unless specifically amended herein, all of the
other covenants, agreements, representations, warranties, promises or other
terms and conditions of the Loan Agreement shall remain in full force and effect
without any change whatsoever.


8.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.


9.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Amendment.


10.Amendment and Waiver. No amendment of this Amendment, and no waiver of any
one or more of the provisions hereof shall be effective unless set forth in a
writing and signed by the parties hereto.


11.Governing Law.    This Amendment shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.


12.Headings. Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.


[SIGNATURE PAGES FOLLOW]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment No. 2 is executed as of the date first above
written.


WELLS FARGO BANK, N.A., as Agent and Lender


By: /s/ Chad McNeill


Name: Chad McNeill
Title: Vice President


DRIVETIME AUTOMOTIVE GROUP, INC.


By: /s/ Jon Ehlinger     
Name: Jon Ehlinger
Title: Secretary


DRIVETIME CAR SALES COMPANY, LLC


By: /s/ Jon Ehlinger     
Name: Jon Ehlinger
Title: Secretary


DRIVETIME SALES AND FINANCE COMPANY, LLC


By: /s/ Jon Ehlinger     
Name: Jon Ehlinger
Title: Secretary


DRIVETIME OHIO COMPANY, LLC


By: /s/ Jon Ehlinger     
Name: Jon Ehlinger
Title: Secretary


CARVANA, LLC


By: /s/ Jon Ehlinger     
Name: Jon Ehlinger
Title: Secretary


DRIVER’S SEAT, LLC


By: _/s/ Jon Ehlinger     
Name: Jon Ehlinger
Title: Secretary




